Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2016

                                      No. 04-16-00312-CV

                             Carmelita RILEY and Anthony J. Pena,
                                          Appellants

                                                v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez, and Puig Management and Rentals, LLC,
                                        Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVF001192 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        On July 13, 2016, this Court dismissed this appeal for Appellants’ failure to pay the court
filing fee. Appellants have filed a motion requesting this appeal be reinstated on the docket of
this Court.

        The memorandum opinion and judgment issued in this case on July 13, 2016 are
WITHDRAWN. We ORDER that this appeal is reinstated on the docket of this court. We
further ORDER Appellants pay the filing fee by August 22, 2016. Appellants’ brief shall be
filed by September 16, 2016.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court